Case 1:16-cv-00489-CMA-NYW Document 260 Filed 05/27/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 16-cv-00489-CMA-NYW

   JAMES R. DAWSON,

          Plaintiff,

   v.

   C. IRELAND,
   T. SICOTTE, and
   R. FRICKEY,

          Defendants.

                                        MINUTE ORDER

   Entered By Magistrate Judge Nina Y. Wang

          This matter comes before this court on Plaintiff James R. Dawson’s (“Plaintiff” or
   “Mr. Dawson”) “Plaintiff’s Motion for an Order to Defendant Frickey to Produce Plaintiff’s
   Medical Grievances from April 1, 2014 to April 2, 2015 in Order for Plaintiff to Respond to
   Motion for Summary Judgment on Exhaustion Pursuant to Fed. R. Civ. P. 56(f) & (g)” (the
   “Motion for Grievances”), filed May 20, 2020. [#254]. The presiding judge, the Honorable
   Christine M. Arguello, referred this motion to the undersigned pursuant to 28 U.S.C.
   § 636(b) and the Memorandum dated May 26, 2020, [#256].

          In the Motion for Grievances, Mr. Dawson requests an order directing Defendant
   Frickey to produce all of Plaintiff’s medical grievances file between April 1, 2014 and April
   2, 2015. [#254]. Mr. Dawson argues it would be “fundamentally unfair” should he or his
   potential future counsel to respond to Defendant Frickey’s pending Motion for Summary
   Judgment regarding exhaustion without this information. See [id. at 2]. Thus, Mr. Dawson
   moves for such information pursuant to Rule 56(d), 1 which allows the nonmovant to seek
   permission to conduct limited discovery in response to a motion for summary judgment if
   the nonmovant demonstrates that such discovery is necessary to respond to the motion
   for summary judgment. Fed. R. Civ. P. 56(d).

         Upon review of the Motion, this court ordered a response from Defendant Frickey.
   See [#257]. On May 29, 2020, Defendant Frickey responded to the Motion for
   Grievances, representing that he contacted the Colorado Department of Corrections
   (“CDOC”) about the medical grievances requested but “that no grievances were filed by

   1
    Though identifying Rules 56(f) and 56(g) in his Motion, this court construes Mr.
   Dawson’s request as arising under Rule 56(d).
Case 1:16-cv-00489-CMA-NYW Document 260 Filed 05/27/20 USDC Colorado Page 2 of 2




   Plaintiff during the time frame he requested.” [#259 at ¶ 5]. Nonetheless, “to facilitate the
   litigation on the exhaustion issue,” Defendant Frickey has provided all of Plaintiff’s
   medical grievances filed between December 2011 and August 2016. See [id. at ¶ 6;
   #259-1].

          Accordingly, IT IS ORDERED that:

          (1)    Plaintiff’s Motion for Grievances [#254] is DENIED as moot; and

          (2)   The Clerk of the Court shall send a copy of this Minute Order and [#259;
          #259-1]:

                 Case Manager for James R. Dawson #46709
                 Buena Vista Correctional Facility (BVCF)
                 P.O. Box 2017
                 Buena Vista, CO 81211



   DATED: May 27, 2020




                                                2
